DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of the species, pectin, glycerol (or glycerin), lecithin, sucralose, in the reply filed 2/16/21 is acknowledged.  
Claims 1-23 are pending and are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Patent Application 2019/0000907 A1) in view of Greenspoon (US Patent 9,833,408 B1) and Schobel et al. (US Patent Application 2020/0101009 A1).
The instant claims are directed to a method of improving sleep and/or treating insomnia in a human subject by administering an oral thin film comprising melatonin, caryophyllene, gamma-4-aminobutanoic acid (GABA), L-theanine, and vitamin B6.  
Cohen teaches a method of treating insomnia and other sleep-related disorders by orally administering a composition comprising vitamin B6, L-threanine, GABA, and melatonin (abstract).  Sleep disorders include poor sleep duration, fitful sleep, inability to achieve REM sleep, inability to achieve 4 phases of sleep, and sleep latency (paragraph 0011), reduction of nightmares, improvement of memory retention during waking hours (paragraph 0023).  Vitamin B6 can be administered in an amount between 1-100 mg (paragraph 0026), L-theanine in an amount between 10-300 mg (paragraph 0027), GABA in an amount between 20-1000 mg (paragraph 0028), and melatonin in an amount between 0.3-5 mg (paragraph 0030).  The composition may be in the form of a gummy chew, tablet, powder or liquid extract.  The composition may also contain palatability agents to favorably alter the taste for human consumption (paragraph 0035), such as flavor enhancing agents and plant oils (paragraph 0078).  The composition may be taken 30 to 90 min before bed (paragraph 0079).
However, Cohen fails to disclose caryophyllene, an oral thin film, and the claimed excipients.  

Schobel et al. teach an oral thin film for delivery of one or more actives with a precise, calculated, and controlled active dissolution profile for the treatment of a variety of diseases (abstract and paragraph 0036), such as sleep disorders (paragraph 0061). Various other components may be added, such as thermo-setting gels (pectin) (paragraph 0145), plasticizers from 0.5-20% (glycerol), fats up to 0.5-5% (lecithin) (paragraph 0144), cellulose (paragraph 0117), sweeteners from 0.1-15% (sucralose and/or acesulfame potassium) (paragraph 0010), natural and synthetic flavors (cocoa) (paragraphs 0133-0134) and water (paragraph 0115).  The film may be applied under or to the tongue (paragraph 0249), which dissolves in about 1-30 min (paragraph 0243).  The films are formulated for buccal, sublingual (paragraph 0246), or transmucosal administration (paragraph 0164).
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have added caryophyllene, as taught by Greenspoon, and the claimed excipients in an oral thin film, as taught by Schobel et al., to the composition comprising melatonin, gamma-4-aminobutanoic acid (GABA), L-theanine, and vitamin B6, as taught by Cohen.
A person of ordinary skill in the art would have been motivated to add all these components together because each are individually known to be active in or known to be included in a composition used for treating insomnia and related sleep disorders.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating insomnia or related sleep disorders by the therapeutically additive effect of combining two or more known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627